Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: SYP324582US01
Filling date: 2/20/2020
Priority date: 7/13/18
Inventor: OKANO
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Cheng et al (US 2016/0148959 A1).

Regarding claim 1, Cheng discloses a semiconductor device (Figures 5 and 6) comprising:

a first conductivity-type layer 411 (Para. 54) into which first conductivity-type impurities are introduced (step 502, Para. 54);

a second conductivity-type layer 414 (Para. 56) into which second conductivity-type impurities (Para. 56) are introduced, the second conductivity-type impurities being different in polarity from the first conductivity-type impurities (Para. 100, 46); and



the first conductivity-type layer 411, the intermediate layer 413, and the second conductivity-type layer 414 being stacked in a thickness direction of a semiconductor substrate 402, 407 inside the semiconductor substrate 402, 407 (Para. 61).

Regarding claim 2, Cheng discloses the semiconductor device according to claim 1, further comprising a separating layer 491 (Para. 61, some are left after etching, Fig. 5P) that is provided between each of the first conductivity-type layer 411, the intermediate layer 413, and the second conductivity-type layer 414 and the semiconductor substrate 402, 407, and isolates the first conductivity-type layer 411, the intermediate layer 413, and the second conductivity-type layer 414 from the semiconductor substrate 402, 407.

Regarding claim 3, Cheng discloses the semiconductor device according to claim 2, wherein a cross-sectional shape of the separating layer 491 (thin layer on the sidewall, Fig. 5p) in the thickness direction of the semiconductor substrate 402, 407 (Fig. 5P) is tapered. 

Regarding claim 4, Cheng discloses the semiconductor device according to claim 1, wherein a stacking body of the first conductivity-type layer 411, the intermediate layer 413, and the second conductivity-type layer 414 is provided to penetrate through the semiconductor substrate 402, 407 in the thickness direction.

Regarding claim 6, Cheng discloses the semiconductor device according to claim 4, wherein at least one of the first conductivity-type layer 411 or the second conductivity-type layer is exposed by an opening provided in the semiconductor substrate 402, 407.

Regarding claim 8, Cheng discloses the semiconductor device according to claim 1, wherein the first conductivity-type layer 411 or the second conductivity-type layer is electrically coupled to a via 440 (Para. 50) provided in a multi-layer wiring layer M1, M2 (Paras. 20, 52) that is formed on one of main surfaces of the semiconductor substrate 402, 407.

Regarding claim 9, Cheng discloses an electronic apparatus provided with a semiconductor device 411, 413, 414 (Figures 5, 6, Paras. 56, 46, 100) that is provided inside a semiconductor substrate 402, 407 (Para. 61), the semiconductor device comprising:
a first conductivity-type layer 411 into which first conductivity-type impurities are introduced (step 502, Para. 54);



an intermediate layer 413 (Para. 61) that is sandwiched between the first conductivity-type layer 411 and the second conductivity-type layer 414, and does not include the first conductivity-type impurities or the second conductivity-type impurities (Paras. 46, 100), or includes the first conductivity-type impurities or the second conductivity-type impurities at a concentration lower than a concentration of the first conductivity-type impurities in the first conductivity-type layer or the second conductivity-type impurities in the second conductivity-type layer,

the first conductivity-type layer 411, the intermediate layer 413, and the second conductivity-type layer 414 being stacked in a thickness direction of a semiconductor substrate 402, 407 inside the semiconductor substrate 402, 407. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2016/0148959 A1) in view of Von Kanel (US 2019/0371853 A1).

Regarding claim 7, Cheng does not explicitly disclose the semiconductor device according to claim 1, wherein the intermediate layer includes the first conductivity-type impurities or the second conductivity-type impurities at a concentration lower than the concentration of the first conductivity-type impurities in the first conductivity-type layer or the second conductivity-type impurities in the second conductivity-type layer.

However, Von Kanel discloses the intermediate layer 328” (Fig. 2G, Para. 80, it is doped either p or n type) includes the first conductivity-type impurities 326” (Fig. 2G, Para. 75) or the second conductivity-type impurities 334” (Para. 78) at a concentration lower than the concentration of the first conductivity-type impurities (P-type) in the first conductivity-type layer 226” or the second conductivity-type impurities (n-type) in the second conductivity-type layer 334”. Von Kanel teaches the above modification is used to improve absorption of infrared light (Para. 68). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cheng intermediate layer with Von Kanel low-doped intermediate layer as suggested above to improve absorption of infrared light (Para. 68).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BILKIS JAHAN/Primary Examiner, Art Unit 2896